NDETAILED CORRESPONDENCE
Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
 
Response to Amendments
Applicant’s amendments to the Claim 34 is sufficient to overcome the 112 rejections from the previous action.  Claims 16-32 and 34-36 are pending, with Claims 33 cancelled. 

Response to Arguments
Applicant’s arguments, see page 8, filed 03/31/2022, with respect to the rejection(s) of claim(s) 16-32 and 34-36 under Olson et al. (US 2016/01934416) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cronenberg et al., (US 2011/0172640).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because Fig. 10a shows reference character “138”, which has been used to designate “protrusions/recesses” at the region indicated as “139” in Fig. 10b. For consistency and clarity, Figures 10a and 10b should be amended accordingly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities: 
Regarding Claim 16 line 5, “a distal end of the plunger rod” should be amended to be “a distal end of the elongated plunger rod” for clarity and consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-32 and 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 16 lines 6-8, “a plunger rod holder comprises a beam…where the beam moves into and then out of each of the plurality of recesses or protrusions” is not supported. It should be noted that in applicant’s provided disclosure [0036] “the transversal beams 136 are designed to be in contact with the plunger rod 112 and in particular a plurality of protrusions and/or recesses 138 along the plunger rod 112”; wherein “designed to be in contact with…a plurality of recesses or protrusions” is not the same as “moves in and out of recesses or protrusions”.
Claims 17-32 and 34-35 depend upon Claim 16 and therefore are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-32 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 11 and line 16 recite the limitation “the protrusion on the elongated plunger rod”, which is indefinite, as it is unclear whether the ‘protrusion on the elongated plunger rod’ refers to (1) the “plurality of recesses or protrusions” of Claim 16 lines 7-8, or, (2) the “protrusion extending radially outward at a distal end of the plunger rod” of Claim 16 lines 4-5. For the purposes of examination, the examiner is interpreting “the protrusion” to be the ‘protrusion extending radially outward at a distal end of the plunger rod’ of Claim 16 lines 4-5, and therefore both limitations should be amended to be “the protrusion at the distal end of the elongated plunger rod”.  
Claims 17-32 and 34-35 rely upon Claim 16, and therefore are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-23, 26-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cronenberg et al., (US 2011/0172640).  
Regarding Claim 16, Cronenberg teaches a drive unit for a medicament delivery device (Fig. 1, (10)), the drive unit comprising: an elongated plunger rod (Fig. 9, (12)) extending in a longitudinal direction, where the plunger rod (12) comprises a plurality of recesses or protrusions (Fig. 9, (20)) on an outer surface; and a protrusion (shown in Fig. 2 and annotated Fig. 9 below, wherein plunger (12) includes radially extending protrusion (27) along the full length of the plunger (12), including the distal end) extending radially outward at a distal end of the plunger rod (12); 

    PNG
    media_image1.png
    286
    637
    media_image1.png
    Greyscale

a plunger rod holder (Fig. 9, (50)) comprises a beam positioned transverse to the longitudinal direction (as seen in Fig. 9), where the beam moves into and then out of each of the plurality of recesses or protrusions ([0050] and better exemplified in Fig. 5, annotated below, wherein (50) has a ramped engagement surface (54) which engages with protrusions (20) and the recesses (20*) between (20)) when the elongated plunger rod (12) moves axially and proximally relative to the plunger rod holder (50); 

    PNG
    media_image2.png
    344
    602
    media_image2.png
    Greyscale

a drive force element (Fig. 9, (62) and [0056-0057] wherein force is transmitted via (62) onto plunger (12)) capable of applying a drive force on the elongated plunger rod (12); 
an actuator (Fig. 9, annotated below, (48)) operably connected to the protrusion (27) on the elongated plunger rod (12) for releasably holding the elongated plunger rod in an energized state when the drive force element is exerting a drive force on the elongated plunger rod ([0055-0056] wherein (48) interacts with (12) such that (12) advances distally, as seen between Figs 10 and 11); 
an activator (Fig. 9, annotated below, (32)) operably connected to the actuator (48) for releasably holding the actuator (48) in a holding position.

    PNG
    media_image3.png
    287
    653
    media_image3.png
    Greyscale

While Cronenberg teaches an activator, the embodiment of Figs 9-11 doesn’t explicitly teach where axial movement of the activator causes the actuator to move from the holding position when the protrusion on the elongated plunger rod forces a distal portion of the actuator to move in a direction generally transversal to the longitudinal direction resulting in the axial and proximal displacement of the elongated plunger rod.
In another embodiment of Cronenberg, Figs 22-24 as well as [0063], teaches the activator (32) with projection (86) is slideable in the longitudinal direction via the groove (84) of actuator (48/48B), from a first position blocking the actuator (48/48B) to a second position unblocking the actuator (48/48B) along groove (84). Therefore this causes distal (axial) advancement of the plunger ([0065] movement of (86) along (84) results in distal advancement of the plunger (12)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the actuator and activator of Cronenberg to include keys (86) and groove (84) as taught by the embodiment of Cronenberg Figs 22-24, for the motivation of facilitating multiple doses and limiting the dose that might be administered ([0064] and [0066]).

Regarding Claim 17, Cronenberg teaches the modified drive unit according to claim 16, wherein the plunger rod (12) is arranged with a co-acting element (Fig. 3, (28, 30)), arranged to interact with a corresponding co-acting element ([0050], wherein (48) includes (54)) on the actuator (48), and wherein the actuator is movable in a direction generally transversal to the longitudinal direction between a holding position in which the co-acting element and the corresponding co-acting element interact with each other for releasably holding the elongated plunger rod in the energized state and a release position in which the co-acting element and the corresponding co-acting element no longer interact with each other such that the elongated plunger rod is released from the energized state ([0048] wherein the ratchet and pawl mechanism of plunger rod (12) and actuator (48) releasably holds the plunger in an energized state).

Regarding Claim 18, Cronenberg teaches the modified drive unit according to claim 17, wherein the co-acting element (28, 30) is a radial extending protrusion (of 20) and the corresponding co-acting element (54) is a stop ledge ([0050] wherein the ramped surface (54) has stop surface (56)).

Regarding Claim 19, Cronenberg teaches the modified drive unit according to claim 18, wherein the stop ledge ((54) having (56)) has an inclination in relation to the longitudinal direction such that the force from the energized drive force element (62) acting on the elongated plunger rod (12) allows the radial extending protrusion (of 20) to slide along the stop ledge whereby the actuator (48) is forced to move from the holding position to the release position upon a longitudinal movement of the activator ([0050-0051] wherein (54, 56) of (50) engages with (20) during distal (longitudinal) movement).

Regarding Claim 20, Cronenberg teaches the modified drive unit according to claim 19, wherein the actuator (48) further is arranged with a guide element (Fig. 9, (38) and [0051] wherein indexer (38) of (48) allows interaction with (12)) interacting with the protrusion on the elongated plunger rod (12).

Regarding Claim 21, Cronenberg teaches the modified drive unit according to claim 17, wherein the actuator (48) is held in the holding position by the activator (as seen in annotated Fig. 9, wherein (48) is held in the holding position by (32)).

Regarding Claim 22, Cronenberg teaches the drive unit according to claim 21, but the embodiment of Figs 9-11 doesn’t explicitly teach wherein the activator is arranged slidable in the longitudinal direction in relation to the actuator between a first position blocking the actuator and a second position unblocking the actuator.
In another embodiment of Cronenberg, Figs 22-24 as well as [0063], teaches the activator (32) with projection (86) slideable in the longitudinal direction via the groove (84) of actuator (48B), from a first position blocking the actuator (48B) to a second position unblocking the actuator (48B) along groove (84). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the actuator and activator of Cronenberg to include keys (86) and groove (84) as taught by the embodiment of Cronenberg Figs 22-24, for the motivation of facilitating multiple doses and limiting the dose that might be administered ([0064] and [0066]).

Regarding Claim 23, Cronenberg teaches the modified drive unit according to claim 22, wherein the activator (32) is arranged with guide surfaces ([0066] wherein there may be one or more keys (86)) configured to cooperate with guide surfaces (84) of the actuator (48) until the second position is reached by the activator (32).

Regarding Claim 26, Cronenberg teaches the drive unit according to claim 16, but doesn’t explicitly teach a locking element and counter locking member.
In another embodiment of Cronenberg, seen in Figs 25-26, Cronenberg teaches wherein the activator (32) further comprises a locking element ([0068] locking tab (94)) and the actuator (48) further comprises a counter locking member ([0068] locking channel (96)); wherein the counter locking member is axially misaligned with the locking element when the actuator is in the holding position; wherein the counter locking member axially aligned with the locking element upon the actuator is transversally moved out from the holding position ([0068] wherein rotation (transversal movement) can be permitted when axial alignment or misalignment).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the actuator and activator of Cronenberg’s Figs 9-11 embodiment, to include a locking tab and locking channel of Cronenberg Figs 25-26, for the motivation of stopping reverse axial movement after injection (Cronenberg [0068]).

Regarding Claim 27, Cronenberg teaches the modified drive unit according to claim 26, wherein the locking element (94) is configured to interact with the counter locking element (96) in a lockout position, such that a distal axial movement of the activator in relation to the drive unit is prevented ([0068] stopping undesired axial movement).
Regarding Claim 29, Cronenberg teaches the modified drive unit according to claim 26, wherein the counter locking element (96) is arranged on the outer surface of the actuator (48) and is transversally movable together with the actuator (as seen in Fig. 26, wherein (96) is on the outer surface of 48/48B, and thus is transversally movable together with (48/48B)).

Regarding Claim 30, Cronenberg teaches a medicament delivery device (Fig. 1, (10)) comprising a drive unit according to claim 16.

Claims 31-32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cronenberg et al., (US 2011/0172640) further in view of Olson et al., (US 2016/0193416).
Regarding Claim 31, Cronenberg teaches the medicament delivery device according to claim 30, comprising a housing (as seen in Fig. 1), but doesn’t explicitly teach a medicament delivery member guard wherein the medicament delivery member guard is slidable between an extended position and a retracted position in relation to the housing and operably connected to the activator such that a sliding movement of the medicament delivery member guard forces the activator to move.
In related prior art, Olson teaches a medicament delivery device comprising a housing (Fig. 1A, (12)) and a medicament delivery member guard (Fig. 1A, (50)) wherein the medicament delivery member guard (50) is slidable between an extended position and a retracted position ([0038] wherein (50) is a protection cap proximal cover portion which is held in place by friction, thus has extended and retracted positions) in relation to the housing (12) and operably connected to the activator (Fig. 3, (102)) such that a sliding movement of the medicament delivery member guard (50) forces the activator to move ([0048] wherein activating the dose delivery allows the guard to be retracted prior to delivery).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the medicament delivery device, to include a medicament delivery member guard, for the motivation of protecting the user until medicament delivery is to be performed (Olson [0047]).

Regarding Claim 32, Cronenberg and Olson teaches the modified medicament delivery device according to claim 31, further comprising a medicament container holder (Olson Fig. 1A, (20)) arranged to accommodate a medicament container (Olson Fig. 1A, (16)), wherein the medicament container holder (20) comprises holding members (Olson [0050] wherein (16) is held in place via first and second braking devices) for releasably holding the medicament container (16).

Regarding Claim 34, Cronenberg and Olson teaches the modified medicament delivery device according to claim 32, wherein the holding members are arranged resilient for taking up any movement of the medicament container (Olson [0032] wherein (20) is slideable, and thus the holding members also move).

Regarding Claim 35, Cronenberg and Olson teaches the modified medicament delivery device according to claim 31, but doesn’t explicitly teach wherein the movement of the medicament delivery member guard from the extended position to the retracted position is prevented by the activator and the locking element is configured to interact with the counter locking element in the lockout position.
In related prior art, Olson teaches a medicament delivery device with delivery member guard, wherein the movement of the medicament delivery member guard (Fig. 1A, (50)) from the extended position to the retracted position is prevented by the activator (Fig. 3, (102)) and the locking element (Figs 3 & 4, (96, 104)) is configured to interact with the counter locking element (Fig. 3, (90)) in the lockout position.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the activator, locking element and counter locking element of Cronenberg and Olson, such that movement of the medicament delivery guard is prevented by the activator and configured to interact with the counter locking element in the lockout position; all as taught by Olson, for the motivation of keeping the device locked (Olson [0051]) until needed by the user.

Allowable Subject Matter
Claim 36 is allowed.  
Regarding Claim 36, Cronenberg teaches a drive unit for a medicament delivery device (Fig. 1, (10)), the drive unit comprising: an elongated plunger rod (Fig. 9, (12)) extending in a longitudinal direction and comprising a protrusion (shown in Fig. 2 and annotated Fig. 9 below, wherein plunger (12) includes radially extending protrusion (27) along the full length of the plunger (12), including the distal end) extending radially outward at a distal end of the plunger rod (12);

    PNG
    media_image4.png
    268
    652
    media_image4.png
    Greyscale

an actuator (Fig. 9, annotated below, (48)) operably connected to the elongated plunger rod (12) for releasably holding the elongated plunger rod in an energized state when the drive force element is exerting a drive force on the elongated plunger rod ([0055-0056] wherein (48) interacts with (12) such that (12) advances distally);
an activator (Fig. 9, annotated below, (32)) operably connected to the actuator (48) for releasably holding the actuator (48) in a holding position, where axial movement of the activator (32) causes the actuator (48) to move from the holding position when the protrusion on the elongated plunger rod (12) forces a distal portion of the actuator (48) to move in a direction generally transversal to the longitudinal direction (seen in movement from Figs 10-11 and in [0057] wherein (48) moves relative to (32), causing (12) to be displaced axially/proximally) resulting in the axial and proximal displacement of the elongated plunger rod (12).

    PNG
    media_image3.png
    287
    653
    media_image3.png
    Greyscale

However, Cronenberg doesn’t explicitly teach wherein the elongated plunger rod is hollow and has an open distal end and a drive force element positioned through the open distal end such that a portion of the drive force element is located within the hollow elongated plunger rod to apply a drive force on a proximal end of the elongated plunger rod.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783